Citation Nr: 9911201	
Decision Date: 04/26/99    Archive Date: 05/06/99

DOCKET NO.  94-31 815A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, 
Alabama


THE ISSUES

1.  Entitlement to service connection for disability 
manifested by chest pain.

2.  Entitlement to service connection for aggravation of a 
right eye condition.  

3.  Entitlement to an initial compensable evaluation for 
chondromalacia patella of the right knee with degenerative 
changes.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The appellant


ATTORNEY FOR THE BOARD

Nancy R. Kegerreis


INTRODUCTION

The veteran served on active duty from March 1982 to March 
1985.

This matter comes before the Board of Veterans' Appeals 
(Board) from January 1994 and December 1997 rating decisions 
by the Department of Veterans Affairs (VA) Regional Office 
(RO) in Montgomery, Alabama.  The earlier decision denied 
service connection for all three claimed disabilities.  In 
August 1996, the veteran testified at a hearing before the 
undersigned Member of the Board.  In July 1997, the Board 
remanded the case in for further development.  In a December 
1997 decision, the RO granted service connection at a 
noncompensable evaluation for chondromalacia patella of the 
right knee with degenerative changes.  The veteran submitted 
a notice of disagreement as to this initial rating in January 
1998 and a substantive appeal in April 1998.  In the present 
decision, the Board has decided the issues of service 
connection for a disability manifested by chest pain and of a 
compensable evaluation for chondromalacia patella of the 
right knee with degenerative changes.  The issue relative to 
aggravation of a right eye condition is the subject of the 
remand portion of this decision.  


FINDINGS OF FACT

1.  The claim for service connection for disability 
manifested by chest pain is not supported by cognizable 
evidence showing that the claim is plausible or capable of 
substantiation.  

2.  No objective evidence of recurrent subluxation or lateral 
instability in the right knee has been shown.
3.  Chondromalacia patella of the right knee is currently 
manifested by a slight patellofemoral grinding and clicking 
and tenderness to palpation, and pain, with only a very 
slight limitation of motion.  


CONCLUSIONS OF LAW

1.  The veteran has not submitted evidence of a well-grounded 
claim of entitlement to service connection for a disability 
manifested by chest pain.  38 U.S.C.A. § 5107(a) (West 1991).  

2.  The criteria for an initial disability rating of 10 
percent for chondromalacia patella, with degenerative changes 
of the right knee, have been met.  38 U.S.C.A. §§ 1155, 
5107(a) (West 1991); 38 C.F.R. §§ 4.59, 4.71a, Diagnostic 
Codes 5257 and 5260 (1998).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Service Connection for Disability Manifested by Chest 
Pain

Service connection may be granted for diseases or injuries 
incurred or aggravated while in active service.  38 U.S.C.A. 
§§ 1110, 1131 (West 1991); 38 C.F.R. § 3.303 (1998).  The 
initial question which must be answered is whether the 
veteran has presented evidence sufficient to justify a belief 
by a fair and impartial individual that the claim is well 
grounded.  38 U.S.C.A. § 5107(a) (West 1991).  To be well 
grounded, a claim must be "plausible;" that is, it must be 
one which is meritorious on its own or capable of 
substantiation.  Such a claim need not be conclusive, but 
only possible to satisfy the initial burden of § 5107(a).  
Epps v. Gober, 126 F. 3d 1464 (1997), adopting the definition 
in Epps v. Brown, 9 Vet. App. 341, 344 (1996).  A claim which 
is not well grounded precludes the Board from reaching the 
merits of a claim.  Boeck v. Brown, 6 Vet. App.  14, 17 
(1993).

To establish that a claim for service connection is well 
grounded, a veteran must present medical evidence of a 
current disability; medical evidence, or, in certain 
circumstances, lay evidence, of in-service incurrence or 
aggravation of a disease or injury; and medical evidence of a 
nexus or link between the claimed in-service disease or 
injury and the present disease or injury.  Epps v. Gober, 126 
F.3d 1464 (1997); Caluza v. Brown, 7 Vet. App. 498, 506 
(1995).  

Alternatively, a claim may be well grounded based on 
application of the rule for chronicity and continuity of 
symptomatology, set forth in 38 C.F.R. § 3.303(b) (1998).  
Savage v. Gober, 10 Vet. App. 489, 495-98 (1997).  The 
chronicity provision applies where there is evidence, 
regardless of its date, which shows that a veteran had a 
chronic condition in service or during an applicable 
presumption period and still has that condition.  Such 
evidence must be medical unless it relates to a condition as 
to which, under case law, lay observation is competent.  If 
the chronicity provision is not applicable, a claim may still 
be well grounded or reopened on the basis of § 3.303(b) if 
the condition is observed during service or any applicable 
presumption period, if continuity of symptomatology is 
demonstrated thereafter, and if competent evidence relates 
the present condition to that symptomatology.  Id.  

The veteran's service medical records are negative as to any 
complaints of chest pain and as to treatment for any injury 
or disease likely to be accompanied by characteristic 
symptoms of chest pain.  His separation examination in 
February 1985 did note that a chest x-ray had indicated a 
left heart abnormality, and the examiner suggested that the 
veteran obtain a repeat chest x-ray from VA.  Examination by 
VA in April 1985 noted no symptoms of shortness of breath, 
cough, hemoptysis, or chest pain.  Results from follow-up VA 
x-rays in May 1985 were normal.  It was felt that the 
previously found abnormal findings in service were due to 
poor inspiration.  

In August 1989, the veteran was seen at a VA outpatient 
clinic for a burning sensation in his right breast, as well 
as a right-sided headache.  A follow-up examination report 
indicated that he was feeling better.  He was seen again in 
September and November 1989 for intermittent chest pain in 
the mid and left chest area, which was relieved by prayer 
and, occasionally, aspirin.  The latter examination showed no 
chest wall pain.  A chest x-ray was ordered and Motrin 
prescribed.  During a follow-up examination in January 1990, 
the veteran reported that Motrin had relieved the pain.  
Physical examination provided an assessment of 
musculoskeletal pain.  

A VA chest x-ray in March 1992 was also read as normal.  A 
private outpatient record from Mobile Family Practice Clinic 
in May 1993 noted complaints of constant chest pain for the 
past two months.  The veteran had received treatment with 
Ibuprofen from VA, which had helped somewhat, but did not 
resolve the pain, which was located in the right upper chest 
and radiated around to the thoracic spine area.  He had no 
symptoms of shortness of breath, dyspnea, palpitations, 
diaphoresis, nausea, or vomiting.  He did have some 
difficulty swallowing liquids.  Examination showed that the 
heart had regular rate and rhythm, without murmurs, gallops, 
or rubs.  The chest pain was attributed to probable 
gastroesophageal reflux, and the veteran was treated 
appropriately.  

VA chest x-rays in May 1993 and November 1995 were also found 
to be normal.  A VA cardiac examination in November 1995 
related a reported history of vague chest pain in the 
military since 1984, for which he had been given Ibuprofen.  
He now complained of stomach distress related to the use of 
Ibuprofen.  He stated that he had continual chest pain which 
radiated to each shoulder and then down to the mid-abdomen, 
with no relationship to exercise or rest and no specific 
relationship to eating any particular types of food.  
Examination revealed that the veteran was 42 pounds over the 
maximum weight for his height and build.  An 
electrocardiogram showed only sinus bradycardia.  Examination 
of the heart revealed a regular sinus rhythm and a normal 
rate without any audible murmurs, with a normal S1 and S2.  
There was tenderness over the 3rd, 4th, and 5th intercostal 
areas both to the right and to the left of the sternum 
anteriorly.  There were no engorgement of the neck veins and 
no dependent edema anywhere.  Blood pressure was 124/78, and 
an x-ray was negative.  The diagnosis was intercostal myalgia 
of the second, third, and fourth intercostal spaces on each 
side of the sternum anteriorly.  

The veteran testified at his August 1996 Board hearing that 
he had had chest pains in service.  He thought he might have 
had treatment for this symptom in service, but was unable to 
remember.  At any rate, he said, physicians had been unable 
to provide a definitive diagnosis.

Having reviewed the above evidence, the Board concedes that 
the veteran presently experiences symptoms of chest pain 
likely due to an as yet undetermined chronic disability, thus 
meeting the first prong of the requirements for a well-
grounded claim.  However, he fails to meet the second prong 
of the requirements for a well-grounded claim in that he has 
not established the in-service incurrence of the disability 
for which service connection is claimed.  Symptoms of chest 
pain were not noted in service or in the applicable 
presumptive period.  He has since testified that he had chest 
pain in service, but his testimony is insufficient to 
establish the in-service incurrence of the particular chronic 
disability manifested by chest pain for which he seeks 
service connection.  As a layman, he is not competent to 
testify that the condition he currently suffers from is the 
same as that present during service.  

Further, although a chest x-ray taken in conjunction with his 
separation examination was believed to be abnormal, 
subsequent radiographic studies only a few months later were 
completely normal, as have been several other x-ray 
examinations during the years since service.  In fact, the 
veteran's service medical records show no pertinent 
abnormality, and the first medical reports indicating 
complaints of chest pain were dated in 1989, several years 
following separation from service.  

Since the medical records during service and the presumptive 
period following service fail to reveal any symptoms of chest 
pain or a diagnosis of any disease likely to be accompanied 
by such symptoms, the Board is unable to find that the 
disorder was incurred in service.  

Without evidence of any injury or disease in service, it is 
not necessary for the Board to reach the nexus requirement or 
to consider continuity of symptomatology.  It is sufficient 
to note that none of the medical practitioners who have 
examined the veteran since service has related the post-
service symptoms to any injury or disease in service.  

Service connection for a disability manifested by chest pain 
must, therefore, be denied.  

The Board recognizes that the RO denied the veteran's claim 
on the merits, whereas the Board has concluded that the claim 
is not well grounded.  The United States Court of Veterans 
Appeals has held that when an RO does not specifically 
address the question whether a claim is well grounded, but 
proceeds to adjudication on the merits, there is no prejudice 
to the veteran solely from the omission of the well-grounded 
analysis.  Meyer v. Brown, 9 Vet. App. 425, 432 (1996).  
Furthermore, the Board views its discussion as sufficient to 
inform the veteran of the elements necessary to submit a 
well-grounded claim for service connection for the claimed 
condition and the reasons why his current claim is 
inadequate.  Robinette v. Brown, 8 Vet. App. 69, 77-78 
(1996).  

II.  A Compensable Rating for Chondromalacia Patella of the 
Right Knee with Degenerative Changes

This claim involves the veteran's dissatisfaction with the 
initial noncompensable rating assigned by the RO following 
the grant of service connection.  See Fenderson v. West, No. 
96-947 (U.S. Vet. App. Jan. 20, 1999).  The veteran initially 
filed a claim for service connection for a right knee injury 
shortly after discharge from service, but the RO denied the 
claim in April 1985.  Although the veteran submitted a notice 
of disagreement and the RO a statement of the case with 
notice to the veteran, he failed to complete his appeal, and 
the decision became final.  He reopened this claim in 
September 1993.  The issue was denied again in January and 
September 1994.  In July 1997, the Board reopened this claim, 
having determined that new and material evidence had been 
submitted which had not been physically of record at the time 
the RO first denied the case in April 1985.  The Board also 
remanded this issue for a supplementary orthopedic evaluation 
and opinion, which was performed in September 1997.  On the 
basis of that examiner's opinion, the RO in December 
1997granted service connection at a noncompensable 
evaluation, effective from September 1993, the date of the 
reopened claim.  

The Board notes that the veteran's claim for an initial 
compensable evaluation for chondromalacia patella of the 
right knee with degenerative changes is well grounded within 
the meaning of 38 U.S.C.A. § 5107.  That is, the Board finds 
that he has presented a claim which is plausible.  The Board 
is also satisfied that all relevant and available facts have 
been properly developed.  No further assistance to the 
veteran is required to comply with the duty to assist 
mandated by 38 U.S.C.A. § 5107.  

Disability evaluations are administered under the Schedule 
for Rating Disabilities, which is designed to compensate a 
veteran for reductions in earning capacity as a result of 
injury or disease sustained as a result of or incidental to 
military service.  Bierman v. Brown, 6 Vet. App. 125, 129 
(1994).  In evaluating a disability, the VA is required to 
consider the average impairment in earning capacity resulting 
from such diseases and injuries and their residual conditions 
in civil occupations.  38 U.S.C.A. § 1155; Dinsay v. Brown, 
9 Vet. App. 79, 85 (1996).  

Service medical records show that in May 1984 the veteran 
complained of right knee pain since having fallen several 
months before while playing basketball.  The assessment at 
the time was possible right knee strain/sprain, recovering.  
His separation examination was negative as to a right knee 
injury. 

VA outpatient clinic reports in 1990 note two visits with 
complaints of right knee pain.  In June 1992, the veteran was 
seen for knee pain, and a VA x-ray report in June 1992 noted 
minimal degenerative changes of the bilateral knees.  A 
September 1993 VA outpatient clinic report also noted 
complaints of knee pain.  

A July 1994 letter from William I. Park, III., M.D., a 
private orthopedist, indicated that he had seen the veteran 
for a right knee problem, reportedly sprained during service.  
Current symptoms included pain, swelling, giving way, 
locking, and catching.  At the time of this examination, the 
veteran drove a nine-ton truck for the U.S. Postal Service.  
Dr. Park opined that this type of employment would cause 
significant patellofemoral stresses to his knee.  He observed 
that the veteran walked with a limp and quite a bit of 
discomfort.  Dr. Park diagnosed the disorder as patellar 
stress syndrome with chondromalacia of the patella, evidenced 
by patellofemoral crepitation and grating.  Some tenderness 
and clicking along the posteromedial joint line led to the 
conclusion that a meniscal tear was a possibility, although 
an anterior drawer sign or Lachman test could not be done 
because of pain and effusion.  The veteran had no laxity of 
the medial or lateral collateral ligaments.  X-rays 
reportedly showed some early patellofemoral arthritis and 
narrowing of the medial compartment of the knee.  (No x-ray 
reports were included with Dr. Park's letter.)

A VA special orthopedic examination report in November 28, 
1995, emphasized that the examiner had thoroughly reviewed 
the veteran's claims file.  The veteran described chronic 
pain in both of his knees and frequent swelling of the right 
knee.  Prolonged standing, walking, squatting, stooping, and 
going up and down stairs exacerbated the knee condition.  He 
said the right knee would give way at times.  At this time, 
he was employed at the U.S. Post Office as a mail-handler, 
with duties less stressful to his knees than his previous 
duties as a truck driver.  The examiner noted that the 
veteran was wearing an elastic wrap on the right knee and had 
a rather significant limp on the right.  Examination of the 
right knee revealed that all movements were slow and guarded, 
secondary to complaints of pain.  There was slight 
patellofemoral grinding noted, but no swelling at that time.  
He had a rather significant tenderness to palpation around 
the area of the patellofemoral joint, as well as tenderness 
to palpation over the medial and lateral joint line.  
Lachman's test and anterior drawer sign were negative.  
Collateral ligaments appeared to be stable.  He could squat 
less than one-third of the way down and arise again without 
complaints of right knee pain.  The impression was residuals 
of old right knee injury, degenerative changes, 
chondromalacia patella, and possible meniscus tear.  

An x-ray report of the right knee in November 1995 reported 
no bony abnormalities demonstrated.  

In September 1997 pursuant to Board remand, the same 
physician again extensively reviewed the veteran's medical 
records, conducted a subsequent orthopedic examination, and 
then provided an addendum report.  He noted a history of 
injury to right knee while playing basketball in 1984, but no 
indication of any right knee abnormality at the time of 
discharge, although other records point out some degree of 
continuity of symptomatology.  Reports of x-rays of the right 
knee in November 1990 showed negative findings; x-rays in 
June 1992 were said to show minimal degenerative changes of 
the knees.  The veteran was treated for knee pain in 1993 and 
in 1994 was seen by Dr. Park, who provided a diagnosis of 
patellar stress syndrome with chondromalacia of the patella 
and possible meniscus tear.  On present examination, the 
complaints were essentially unchanged from the time of the 
prior VA examination.  Examination showed that the veteran  
moved about the room with a slight limp on the right.  The 
right knee had 0-135 degrees of range of motion and a slight 
patellofemoral grinding and clicking, but no swelling.  There 
was a rather significant tenderness to palpation about the 
patellofemoral joint, as well as over the area of the medial 
and lateral joint line.  No ligamentous instability was 
demonstrable.  McMurray's testing was negative at this time.  
The impression was residuals of old right knee injury while 
playing basketball in service; degenerative changes; 
chondromalacia of the patella; and possible meniscus tear.  
The examiner opined that it is at least as likely as not that 
the current right knee disability was manifested in service 
secondary to the injury while playing basketball.  

An x-ray examination performed in October 1997 following the 
September 1997 examination reported normal bilateral knees.  

Based on the above examination and opinion, the RO granted 
service connection at a noncompensable evaluation.  The 
veteran appealed, and the issue is once again before the 
Board.  

The veteran's chondromalacia patella of the right knee with 
degenerative changes is currently rated as noncompensable 
under 38 C.F.R. § 4.71a, Diagnostic Code 5257, referable 
generally, to recurrent subluxation or lateral instability, 
but also applicable to impairment not otherwise specified in 
the rating codes.  If the disorder is severe, a 30 percent 
evaluation is warranted; if moderate, a 20 percent evaluation 
is warranted, and if slight, a 10 percent evaluation is 
warranted.

Since range of motion studies indicate a slight loss of 
flexion of the right knee, the Board must also consider an 
evaluation under 38 C.F.R. § 4.71a, Diagnostic Code 5260.  If 
flexion is limited to 15 percent, a 30 percent evaluation is 
warranted; with flexion limited to 30 percent, a 20 percent 
evaluation; and with flexion limited to 45 percent, a 10 
percent evaluation.  Flexion limited to 60 percent is 
noncompensable.  

In evaluating the veteran's current symptomatology under 
these codes, the Board notes that all three of the orthopedic 
examinations summarized above specifically stated that no 
subluxation or lateral instability had been found.  Positive 
findings include subjective complaints of pain, tenderness to 
palpation about the patellofemoral joint and over the area of 
the medial and lateral joint line, a slight patellofemoral 
grinding and clicking, and a 5 degree loss of flexion from 
the normal range of motion of 0 to 140 degrees.  See 
38 C.F.R. § 4.71, Plate II.  

Considering first Diagnostic Code 5257, since this code is 
not predicated on loss of range of motion, 38 C.F.R. §§ 4.40 
and 4.45, with respect to pain do not apply. Nor is a minimum 
(10 percent) evaluation warranted where the record clearly 
reveals evidence indicating the absence of recurrent 
subluxation and no disablement from any instability. Johnson 
v. Brown, 9 Vet. App. 7, 11 (1996).  Consequently, a 
compensable evaluation under this code is not warranted.  In 
applying Diagnostic Code 5260, the veteran's very slight 
limitation of flexion nowhere near meets the requirement of 
flexion limited to less than 60 percent.  On the other hand, 
the Board points out that 38 C.F.R. § 4.59 provides that, 
with any form of arthritis (or in this case patellofemoral 
syndrome), it is the intent of the schedule is to recognize 
actually painful, unstable, or malaligned joints, due to 
healed injury, as entitled to at least the minimum 
compensable rating for the joint.  Crepitation within the 
joint structures should be noted carefully as points of 
contact which are diseased.  In the case of the knees, the 
minimum rating is 10 percent. 

Accordingly, under to 38 C.F.R. § 4.59, a 10 percent 
evaluation is warranted.  Since the evidence does not show a 
significant difference between the veteran's symptoms during 
the pendency of the claim, the allowance of the 10 percent 
rating must be effective from the date of the reopening of 
the claim in September 1993.  In granting this allowance, the 
Board has resolved reasonable doubt in favor of the veteran.  
38 U.S.C.A. § 5107(b). 


ORDER

Service connection for disability manifested by chest pain is 
denied.  

An evaluation of 10 percent for chondromalacia patella of the 
right knee with degenerative changes is granted, subject to 
regulations governing the payment of monetary benefits.  


REMAND

Although the veteran's entrance examination has not been 
located despite repeated efforts by the RO, the evidence 
shows, and the veteran does not dispute, that when he was 
eleven or twelve years old, he had sustained an injury to his 
right eye when he was hit with a dirt pellet.  He testified 
at his August 1996 hearing before the Board that he had 
received a tear to the retina and that, although he had been 
hospitalized at the time of the accident, he had not 
undergone surgery.  (The record reflects treatment at Doctors 
Hospital in Corpus Christi at this time.)  Upon entrance into 
service, he said that he had not noticed any problem with his 
vision.  He believed, however, that exposure to chemicals 
used in training had aggravated his eye, causing floaters, a 
burning sensation, and decreased visual acuity.  

Service medical records contain a number of eye examinations, 
reflecting diagnoses including astigmatism in both eyes; 
decreased visual acuity right eye secondary to trauma; dry 
eye problem; and amblyopia in the right eye with exotropia.  
Report of VA examination in November reflects diagnoses of 
refractive error; macular scar of the right eye; lattice 
degeneration with holes in both eyes.  

The Board requires specialist's opinion as to the 
relationship of the various eye disorders to service, and 
specifically, whether a pre-existing right eye condition had 
been aggravated during service.  

Accordingly, this case is REMANDED for the following actions:

1.  The RO should take the necessary 
steps to obtain all records pertaining to 
the veteran's treatment of his eyes prior 
to service, including the treatment at 
Doctors Hospital in Corpus Christi when 
he was 11 or 12 years old. 

2.  The RO should submit the claims file 
to an ophthalmologist for review of the 
veteran's eye examinations.  The 
physician is requested to then answer the 
following questions: (1) What are the 
veteran's current diagnoses with respect 
to the right eye; (2) Which, if any, 
right eye disorder was incurred in 
service; (3) Which, if any, right eye 
disorder pre-existed service; (4) Did the 
pre-existing right eye disorder increase 
in severity during service; and (5) Was 
any increase in severity of the pre-
existing disorder beyond the natural 
progress of the condition?  The rationale 
for the opinions should be provided.  If, 
but only if, the physician is unable to 
respond to the above questions without 
examining the veteran further, an 
additional ophthalmology examination 
should be scheduled.  The claims file and 
a copy of this Remand should be given to 
the physician for his review.  

When the requested development has been completed, the case 
should again be reviewed by the RO.  Unless the veteran is 
satisfied with any favorable outcome and withdraws his 
appeal, the case then should be returned to the Board after 
compliance with the provisions for processing appeals, 
including the issuance of a supplemental statement of the 
case and provision of the applicable time period for response 
thereto.

The purpose of this REMAND is to obtain clarifying medical 
information and to ensure that due process requirements are 
met.  The Board does not intimate any opinion as to the 
merits of this case, either favorable or unfavorable, at this 
time.  No action is required of the veteran unless he is 
notified.  

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims (known as the United States Court 
of Veterans Appeals prior to March 1, 1999) for additional 
development or other appropriate action must be handled in an 
expeditious manner.  See The Veterans' Benefits Improvements 
Act of 1994, Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 
(1994), 38 U.S.C.A. § 5101 (West Supp. 1998) (Historical and 
Statutory 
Notes).  In addition, VBA's Adjudication Procedure Manual, 
M21-1, Part IV, the 
ROs to provide expeditious handling of all cases that have 
been remanded by the Board and the Court.  See M21-1, Part 
IV, paras. 8.44-8.45 and 38.02-38.03.



		
	NANCY I. PHILLIPS
	Member, Board of Veterans' Appeals


 

